USCA11 Case: 20-10339    Date Filed: 10/26/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10339
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:19-cr-10004-KMM-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

ARMANI RICO NODAL,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (October 26, 2020)

Before WILSON, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10339         Date Filed: 10/26/2020    Page: 2 of 5



      Armani Nodal appeals a $10,000 restitution award granted to a child-

pornography victim following his conviction for possession of child pornography,

in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2). He argues that the district

court’s restitution order did not properly reflect his causal role in the victim’s harm

and asks us to remand for a new hearing on the proper restitution amount. After

careful review, we affirm.

      We review the amount of restitution awarded in child pornography cases for

abuse of discretion. United States v. Rothenberg, 923 F.3d 1309, 1327 (11th Cir.

2019), cert. denied, 140 S. Ct. 812 (2020). “A district court abuses its discretion if

it applies an incorrect legal standard, follows improper procedures, or makes

clearly erroneous findings of fact.” Id. On review, we give “due deference to the

district court’s determination” that the relevant legal factors “on the whole, justify

the restitution amount awarded.” Id. at 1328. We will not “vacate an award unless

left with the definite and firm conviction that the district court committed a clear

error of judgment in setting the award amount.” Id. The government must prove

the amount by a preponderance of the evidence, but a district court can accept a

“reasonable estimate of the loss.” Id. at 1337 (quotation marks omitted).

      A defendant convicted of a child-pornography crime must pay restitution.

18 U.S.C. § 2259(a), (b)(4)(A).1 He must pay the “full amount of the victim’s


      1
          Section 2259 was amended, effective December 7, 2018. Rothenberg, 923 F.3d at 1324
                                              2
            USCA11 Case: 20-10339            Date Filed: 10/26/2020        Page: 3 of 5



losses,” which includes the cost of medical and psychological care as well as “any

other losses suffered by the victim as a proximate result of the offense.” Id.

§ 2259(b)(1), (3). Although the defendant must pay only for the harm that he

proximately caused, viewing images proximately causes harm to the depicted

victim because it “compound[s]” the harm of the “original abuser’s horrific acts.”

Rothenberg, 923 F.3d at 1324–25 (quotation marks omitted).

       Once proximate cause is established, a proper restitution amount must

“comport[] with the defendant’s relative role in the causal process that underlies

the victim’s general losses.” Paroline v. United States, 572 U.S. 434, 458 (2014).

Paroline directs courts to consider the following factors to determine the

defendant’s relative role in the causal process:

       the number of past criminal defendants found to have contributed to
       the victim’s general losses; reasonable predictions of the number of
       future offenders likely to be caught and convicted for crimes
       contributing to the victim’s general losses; any available and
       reasonably reliable estimate of the broader number of offenders
       involved (most of whom will, of course, never be caught or
       convicted); whether the defendant reproduced or distributed images of
       the victim; whether the defendant had any connection to the initial
       production of the images; how many images of the victim the
       defendant possessed; and other facts relevant to the defendant’s
       relative causal role.



n.3. Nodal’s conduct occurred before that date, so the previous version of § 2259 applies, and
the citations to § 2259 in this opinion refer to that previous version. See United States v. Siegel,
153 F.3d 1256, 1259-60 (11th Cir. 1998) (explaining that restitution should be calculated based
on the law effective at the time of the offense).

                                                  3
          USCA11 Case: 20-10339        Date Filed: 10/26/2020    Page: 4 of 5
Id. at 460. Courts should not regard the Paroline factors as a “rigid formula,” but

rather as “rough guideposts” meant to help determine a restitution amount that

comports with the defendant’s conduct. Id. Therefore, a district court maintains

broad discretion to award restitution that is reasonable under the circumstances.

Rothenberg, 923 F.3d at 1334. A district court need not address each Paroline

factor explicitly so long as it acknowledges that it has generally considered them.
Id. at 1328.

      Finally, a district court is not required to “determine, calculate, or

disaggregate” the victim’s losses caused by the original creator or other distributors

before determining the losses caused by a possessor defendant. Id. at 1333. The

district court can just say that it has considered that a defendant is only a possessor

and that the award is based solely on that conduct. Id. at 1334. But the amount

must still be reasonable when considering “the relative size of the defendant’s

causal role in the entire chain of events that caused the victim’s loss.” Id. at 1333

(quotation marks omitted). Finally, we have cautioned against simply dividing the

total harm by the number of defendants ordered to pay restitution because doing so

will generally not suffice under Paroline. Id. at 1335 n.8.

      Here, the district court did not abuse its discretion in determining Nodal’s

role in the causal process leading to the victim’s harm and awarding $10,000 in

restitution. Nodal possessed pictures depicting the victim. In determining the


                                           4
          USCA11 Case: 20-10339        Date Filed: 10/26/2020    Page: 5 of 5



restitution amount, the district court stated that it had considered “the [medical]

reports, the [victim’s attorney’s] letter, the Paroline factors, the other case law, the

nature and circumstances of the instant offense, the number of pictures involved,

that the $10,000 does not seem to be an unreasonable request, and . . . [that] it’s in

line with other similar restitution amounts that have been awarded under similar

circumstances.” The court analyzed the relationship between the restitution

payments from other criminal defendants recovered to date and the estimated total

damages of $794,118.35. Thus, giving deference to the district court’s

determination, we conclude that the district court did not abuse its discretion.

      We AFFIRM the restitution order.




                                           5